People v Cotto (2018 NY Slip Op 00066)





People v Cotto


2018 NY Slip Op 00066


Decided on January 4, 2018


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on January 4, 2018

Renwick, J.P., Manzanet-Daniels, Gische, Kahn, Singh, JJ.


1191/15 5359 932/15 5358

[*1]The People of the State of New York, Respondent,
vRalph Ben Cotto, Defendant-Appellant.


Usher Law Group, P.C., Brooklyn (Thomas S. Mirigliano of counsel), for appellant.
Cyrus R. Vance, Jr., District Attorney, New York (Jonathon Krois of counsel), for respondent.

Judgment, Supreme Court, New York County (Edward J. McLaughlin, J.), rendered February 2, 2016, convicting defendant, upon his pleas of guilty, of two counts of operating as a major trafficker, and sentencing him to concurrent terms of 12½ years, unanimously affirmed. Purported appeal from orders, same court and Justice, entered on or about September 28, 2015, to the extent they denied in part defendant's omnibus motions, unanimously dismissed, as subsumed in the appeal from the judgment.
Defendant's challenge to the validity of his guilty plea is unpreserved (see People v Conceicao, 26 NY3d 375, 381 [2015]), and we decline to review it in the interest of justice. As an alternative holding, we find that defendant knowingly, intelligently, and voluntarily pleaded guilty, after fully waiving his rights under Boykin v Alabama (395 US 238 [1969]).
To the extent the limited record permits review, it establishes the geographic jurisdiction of New York State and County (see People v Carvajal, 6 NY3d 305 [2005]; People v Kassebaum, 264 AD2d 664, 666 [1st Dept 1999], affd 95 NY2d 611 [2001], cert denied 532 US 1069 [2001]).
Defendant's guilty plea forecloses appellate review of the legal sufficiency of the evidence presented to the grand jury (see People v Kazmarick, 52 NY2d 322, 326 [1981]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: JANUARY 4, 2018
CLERK